Mr. Justice Bob delivered the opinion of the court: The claimant, V. B. Marquis, presents his claim in the amount of sixty-five dollars and fifty cents ($65.50) for medical services rendered to the Illinois Normal University of Normal, Illinois. In the month of April, 1929, an epidemic of smallpox broke out in the communities of Bloomington and Normal, Illinois, and therefore it was deemed necessary by the President of the Illinois State Normal University at Normal to have all the students vaccinated. The University Physician was authorized by the said University President to do the work and to employ whatever help necessary. ■ V. B. Marquis a practicing physician and surgeon was engaged to help in this work and on April 26, 1929, vaccinated 150 students and on May 6,1929, he vaccinated 112 students. Due to the fact that claimant’s bill for these services was not presented to or received by the proper State authorities prior to September 30, 1929, it was impossible to make the payment because of the lapse of the biennial appropriation. There is no controversy as to the services rendered or value of the same. The President of the Illinois State Normal University says in his report: “It seems to me that the account should be approved.” Therefore, inasmuch as he has presented his claim to this court within the proper time fixed by the Statute of Limitations the court recommends that the claimant be allowed the sum of $65.50.